Citation Nr: 1720197	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  13-11 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1. Whether new and material evidence has been received to reopen a claim of entitlement to a bilateral foot disability.

2. Entitlement to service connection for a bilateral foot disability. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel




INTRODUCTION

The Veteran had active military service from May 1993 to May 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 


FINDINGS OF FACT

1. An unappealed September 2009 rating decision denied service connection for a bilateral foot disability.

2. The evidence associated with the claims file subsequent to the September 2009 rating decision is neither cumulative nor redundant of the evidence previously of record and is sufficient to raise a reasonable possibility of substantiating the claim of entitlement to service connection for a bilateral foot disability.

3. The Veteran's bilateral foot disability is etiologically related to his active service.


CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral foot disability.  38 U.S.C.A. §§ 5108, 7104, 7104 (West 2014); 38 C.F.R. § 3.156 (2016).

2. A bilateral foot disability was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

In a May 2007 rating decision, the Veteran was denied entitlement to service connection for a bilateral foot disability based on a finding that the disability was not shown in service and no evidence was submitted linking the Veteran's current disability to his active service.  In a September 2009 rating decision, the Veteran was denied entitlement to service connection for a bilateral foot condition based on a finding that the disability was not related to his active service. 

The evidence that has been added to the record since the September 2009 rating decision includes a March 2013 opinion from the Veteran's VA Medical Center treatment provider in which he opined that the Veteran's current bilateral foot disability was a result of his active service.  The Board finds that the evidence added to the record since the September 2009 rating decision is new and material.  In this regard, it is not cumulative and redundant of the evidence previously of record and it raises a reasonably possibility of substantiating the claim.  Accordingly, reopening of the claim of entitlement to service connection for a bilateral foot disability is warranted.

Entitlement to Service Connection for a Bilateral Foot Disability

The Veteran asserts that his bilateral foot disability is related to his active service.  Specifically, the Veteran has reported that the duties involved in his military occupational specialty caused him to incur foot problems.  He has reported that he first experienced foot problems in 1995.  

Service treatment records (STRs) from the Veteran's active service are silent for complaints of, or treatment for foot problems while the Veteran was in active service.  However, of record is a July 2005 statement of medical examination and duty status.  At that time, the Veteran reported that he had experienced bilateral foot pain since 1995.  Further, a review of the Veteran's DD Form 214 shows that his MOS during his active service was in fact armor crewman and tank operations. 

The Board notes that the Veteran is competent to report when he first experienced foot pain and that the symptoms have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible.

The Board notes that the Veteran has received extensive treatment at the VA Medical Center for his foot disability.  At a visit in June 2005, the Veteran reported problems with his feet which first began during his period of active service and continued to present.  During visits throughout 2007, the Veteran consistently reported bilateral foot pain which began during his period of active service and has continued during his service in the Reserves.  

In a November 2007 letter, the Veteran's VA Medical Center treatment provider noted that he had been treating the Veteran for bilateral foot problems since 2005 and it was noted that the Veteran had chronic, severe metatarsalgia with secondary callus type lesions on the bottom of both feet.  The Veteran's treatment provider opined that the Veteran's foot disability was more than likely directly due to his military experience, to specifically include wearing combat boots and participating in marching activities.  In this regard, it was noted that the type of disability the Veteran had developed and worsened over time due to repeated, mechanical, weight bearing pressure on the ball of both feet.  

In the March 2013, the Veteran's VA Medical Center treatment provider submitted an additional medical opinion.  At that time, the Veteran's treatment provider opined that it was at least as likely as not that the Veteran's metatarsalgia and painful associated hyperkeratosis was incurred in or caused by in-service activities.  In this regard, it was noted that the Veteran served three years in active service as a tanker, a position which required a lot of running, climbing, jumping, and marching.  It was noted that those activities caused the Veteran to experience foot problems in service.   

The Board finds that the November 2007 and March 2013 VA Medical Center treatment provider medical opinions are adequate, especially when read in conjunction with one another, because the Veteran's VA Medical Center treatment provider indicated his familiarity with the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, there are no contradictory medical opinions of record.

Accordingly, the Board finds that evidence for and against the claim of entitlement to service connection for a bilateral foot disability is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for a bilateral foot disability is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a bilateral foot disability is granted.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


